Citation Nr: 1526311	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty for training from January 1964 to July 1964 and on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In December 2012, a hearing was held before a Decision Review Officer (DRO).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2012 VA Form 9, the Veteran requested a travel board hearing.  In July 2014, the Veteran requested a videoconference hearing.  An August 2014 Report of General Information indicates that an individual at the RO contacted the Veteran and notified him that he was scheduled for a travel board hearing in September 2014, but that the notification letters had not been mailed yet.  The Veteran indicated that he wished to have a videoconference instead, so the travel board hearing was canceled.

On December 15, 2014, the RO notified the Veteran that a videoconference hearing was scheduled for January 14, 2015.  In correspondence received December 29, 2014, the Veteran asked to reschedule the hearing because he was in Arizona.  He noted that he had made his reservations for travel well before he got notice for the hearing.  Additionally, he was still trying to get information for his appeal and he requested that his hearing be rescheduled for a later date.  

The Veteran has provided good cause for his request to reschedule.  See 38 C.F.R. § 20.704(c) (2014).  Under these circumstances, a remand is needed so that the hearing can be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the appropriate RO.  Provide the Veteran and his representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)

